Case 5:18-cr-00258-EJD Document 586-2 Filed 11/20/20 Page 1 of 58




    Exhibit 48
Case 5:18-cr-00258-EJD Document 586-2 Filed 11/20/20 Page 2 of 58




                                1
Case 5:18-cr-00258-EJD Document 586-2 Filed 11/20/20 Page 3 of 58




                                2
Case 5:18-cr-00258-EJD Document 586-2 Filed 11/20/20 Page 4 of 58




                                3
Case 5:18-cr-00258-EJD Document 586-2 Filed 11/20/20 Page 5 of 58




                                4
Case 5:18-cr-00258-EJD Document 586-2 Filed 11/20/20 Page 6 of 58




                                5
Case 5:18-cr-00258-EJD Document 586-2 Filed 11/20/20 Page 7 of 58




                                6
Case 5:18-cr-00258-EJD Document 586-2 Filed 11/20/20 Page 8 of 58




                                7
Case 5:18-cr-00258-EJD Document 586-2 Filed 11/20/20 Page 9 of 58




                                8
Case 5:18-cr-00258-EJD Document 586-2 Filed 11/20/20 Page 10 of 58




                                9
Case 5:18-cr-00258-EJD Document 586-2 Filed 11/20/20 Page 11 of 58




                                10
Case 5:18-cr-00258-EJD Document 586-2 Filed 11/20/20 Page 12 of 58




                                11
Case 5:18-cr-00258-EJD Document 586-2 Filed 11/20/20 Page 13 of 58




                                12
Case 5:18-cr-00258-EJD Document 586-2 Filed 11/20/20 Page 14 of 58




                                13
Case 5:18-cr-00258-EJD Document 586-2 Filed 11/20/20 Page 15 of 58




                                14
Case 5:18-cr-00258-EJD Document 586-2 Filed 11/20/20 Page 16 of 58




                                15
Case 5:18-cr-00258-EJD Document 586-2 Filed 11/20/20 Page 17 of 58




                                16
Case 5:18-cr-00258-EJD Document 586-2 Filed 11/20/20 Page 18 of 58




                                17
Case 5:18-cr-00258-EJD Document 586-2 Filed 11/20/20 Page 19 of 58




                                18
Case 5:18-cr-00258-EJD Document 586-2 Filed 11/20/20 Page 20 of 58




                                19
Case 5:18-cr-00258-EJD Document 586-2 Filed 11/20/20 Page 21 of 58




                                20
Case 5:18-cr-00258-EJD Document 586-2 Filed 11/20/20 Page 22 of 58




                                21
Case 5:18-cr-00258-EJD Document 586-2 Filed 11/20/20 Page 23 of 58




                                22
Case 5:18-cr-00258-EJD Document 586-2 Filed 11/20/20 Page 24 of 58




                                23
Case 5:18-cr-00258-EJD Document 586-2 Filed 11/20/20 Page 25 of 58




                                24
Case 5:18-cr-00258-EJD Document 586-2 Filed 11/20/20 Page 26 of 58




                                25
Case 5:18-cr-00258-EJD Document 586-2 Filed 11/20/20 Page 27 of 58




                                26
Case 5:18-cr-00258-EJD Document 586-2 Filed 11/20/20 Page 28 of 58




                                27
Case 5:18-cr-00258-EJD Document 586-2 Filed 11/20/20 Page 29 of 58




                                28
Case 5:18-cr-00258-EJD Document 586-2 Filed 11/20/20 Page 30 of 58




                                29
Case 5:18-cr-00258-EJD Document 586-2 Filed 11/20/20 Page 31 of 58




                                30
Case 5:18-cr-00258-EJD Document 586-2 Filed 11/20/20 Page 32 of 58




                                31
Case 5:18-cr-00258-EJD Document 586-2 Filed 11/20/20 Page 33 of 58




                                32
Case 5:18-cr-00258-EJD Document 586-2 Filed 11/20/20 Page 34 of 58




                                33
Case 5:18-cr-00258-EJD Document 586-2 Filed 11/20/20 Page 35 of 58




                                34
Case 5:18-cr-00258-EJD Document 586-2 Filed 11/20/20 Page 36 of 58




                                35
Case 5:18-cr-00258-EJD Document 586-2 Filed 11/20/20 Page 37 of 58




                                36
Case 5:18-cr-00258-EJD Document 586-2 Filed 11/20/20 Page 38 of 58




                                37
Case 5:18-cr-00258-EJD Document 586-2 Filed 11/20/20 Page 39 of 58




                                38
Case 5:18-cr-00258-EJD Document 586-2 Filed 11/20/20 Page 40 of 58




                                39
Case 5:18-cr-00258-EJD Document 586-2 Filed 11/20/20 Page 41 of 58




                                40
Case 5:18-cr-00258-EJD Document 586-2 Filed 11/20/20 Page 42 of 58




                                41
Case 5:18-cr-00258-EJD Document 586-2 Filed 11/20/20 Page 43 of 58




                                42
Case 5:18-cr-00258-EJD Document 586-2 Filed 11/20/20 Page 44 of 58




                                43
Case 5:18-cr-00258-EJD Document 586-2 Filed 11/20/20 Page 45 of 58




                                44
Case 5:18-cr-00258-EJD Document 586-2 Filed 11/20/20 Page 46 of 58




                                45
Case 5:18-cr-00258-EJD Document 586-2 Filed 11/20/20 Page 47 of 58




                                46
Case 5:18-cr-00258-EJD Document 586-2 Filed 11/20/20 Page 48 of 58




                                47
Case 5:18-cr-00258-EJD Document 586-2 Filed 11/20/20 Page 49 of 58




                                48
8-cr-00258-EJD Document 586-2 Filed 11/20/20 Page




                       49
Case 5:18-cr-00258-EJD Document 586-2 Filed 11/20/20 Page 51 of 58




                                50
Case 5:18-cr-00258-EJD Document 586-2 Filed 11/20/20 Page 52 of 58




                                51
Case 5:18-cr-00258-EJD Document 586-2 Filed 11/20/20 Page 53 of 58




                                52
Case 5:18-cr-00258-EJD Document 586-2 Filed 11/20/20 Page 54 of 58




                                53
Case 5:18-cr-00258-EJD Document 586-2 Filed 11/20/20 Page 55 of 58




                                54
Case 5:18-cr-00258-EJD Document 586-2 Filed 11/20/20 Page 56 of 58




                                55
Case 5:18-cr-00258-EJD Document 586-2 Filed 11/20/20 Page 57 of 58




                                56
Case 5:18-cr-00258-EJD Document 586-2 Filed 11/20/20 Page 58 of 58




                                57
